Citation Nr: 0630561	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as anxiety with depressed mood.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease (CAD), claimed as premature 
heartbeat, dizziness, and hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left-
sided stiffness.  

4.  Entitlement to service connection for a duodenal ulcer.  

5.  Entitlement to service connection for residuals of head 
trauma.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That decision denied each of the 
claims as listed on the title page of this decision.  


FINDINGS OF FACT

1.  In May 2000, the RO determined that service connection 
was not warranted for a psychiatric disorder, claimed as 
anxiety with depressed mood.  The veteran was notified in a 
letter that same month, but he did not appeal the decision 
and it is final.  

2.  Evidence submitted the May 2000 RO decision either does 
not bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  In May 2000, the RO determined that service connection 
was not warranted for CAD, claimed as premature heartbeat, 
dizziness, and hypertension.  The veteran was notified in a 
letter that same month, but he did not appeal the decision 
and it is final.  

4. Evidence submitted the May 2000 RO decision either does 
not bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  In May 2000, the RO determined that service connection 
was not warranted for left-sided stiffness.  The veteran was 
notified in a letter that same month, but he did not appeal 
the decision and it is final.  

6.  Evidence submitted the May 2000 RO decision either does 
not bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

7.  A duodenal ulcer was not reported until many years after 
the veteran's separation from his period of service; there is 
no competent medical and persuasive evidence to show that the 
veteran has an ulcer that is etiologically related to active 
service.

8.  Post service diagnoses pertaining to head trauma has 
included organic brain syndrome in 1981, chronic brain 
syndrome in 1986, and cortical sulci atrophy without evidence 
of mass in 1992; the preponderance of the evidence is against 
a finding that these conditions are related to service; there 
is no competent medical and persuasive evidence to show that 
the veteran has residuals of head trauma that are 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  The RO's May 2000 denial of the claim of entitlement to 
service connection for a psychiatric disorder, claimed as 
anxiety with depressed mood is final; evidence submitted 
since that denial is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.104(a), 3.156(a) (2005).  

2. The RO's May 2000 denial of the claim of entitlement to 
service connection for CAD, claimed as premature heart beat, 
dizziness, and hypertension is final; evidence submitted 
since that denial is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.104(a), 3.156(a) (2005).  

3.  The RO's May 2000 denial of the claim of entitlement to 
service connection for left-sided stiffness is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2005).  

4.  A duodenal ulcer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

5.  Left-sided stiffness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

As to the issues of whether new and material evidence has 
been received to reopen the claims of entitlement to service 
connection for a psychiatric disorder, CAD, and left-sided 
stiffness, a VCAA letter was sent to the veteran in April 
2002, prior to the denial of these claims.  He received 
another VCAA letter in June 2005.  These letters specifically 
notified him that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met as 
to these issues.  

As to the issues of entitlement to service connection for a 
duodenal ulcer and residuals of head trauma, the veteran was 
provided with a VCAA letter in June 2005.  This letter 
essentially notified the veteran of the evidence needed to 
prevail on these claims.  Specifically, the VCAA letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In light of the foregoing, the Board finds that the VCAA 
notice letters complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issues of entitlement to service 
connection for a duodenal ulcer and residuals of head trauma, 
the rating decision denying the claims was prior to the 
veteran receiving notice regarding what information and 
evidence was needed to substantiate his claims on appeal, and 
clarification as to what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of these claims, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims to reopen previously 
denied claims and to substantiate his claims for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the claimant on these latter 
two elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records and post service private and VA treatment records.  
It is noted, however, that his service medical records are 
unavailable.  The RO has attempted to locate and obtain these 
records, including contacting the National Personnel Records 
Center (NPRC).  Those attempts, for the most part, have been 
unsuccessful.  There are some morning reports that have been 
obtained, but the NPRC responded that the veteran's service 
medical records were destroyed in a fire at that facility in 
1973, and no information as to any other possible location 
for the records has been discovered.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  The Board recognizes that is has a 
heightened obligation to assist the veteran in the 
development of this case, and to explain findings and 
conclusions, as well as carefully consider the benefits of 
the doubt rule when records in the possession of the 
government are presumed to have been destroyed.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the 
Board concludes that the RO has satisfied its duty to assist 
in its attempts to locate the missing records.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, there is no medical evidence suggesting 
that the veteran has a psychiatric disorder, CAD, left-sided 
stiffness, a duodenal ulcer, or residuals of head trauma of 
service origin.  Under these circumstances, the VCAA's duty 
to assist doctrine does not require that the veteran be 
afforded additional medical examinations.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2005).  The Board recognizes that is has a 
heightened obligation to assist the veteran in the 
development of this case, and to explain findings and 
conclusions, as well as carefully consider the benefits of 
the doubt rule when records in the possession of the 
government are presumed to have been destroyed.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The National Personnel Records Center (NPRC) reported that 
the veteran's service medical records (SMRs) were unavailable 
and were presumed destroyed in a fire at NPRC in 1973 and 
that no other records were available.  Further efforts to 
obtain these records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3) (West Supp. 2002); 38 C.F.R. § 3.159(c)(2) 
(2005).

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims to 
reopen previously denied claims and for service connection; 
were notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also were notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
of service connection and for an increased rating is required 
to comply with the duty to assist under the VCAA.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material

The RO initially denied service connection for a psychiatric 
disorder, claimed as anxiety with depressed mood, CAD, 
claimed as premature heartbeat, dizziness, and hypertension, 
and left-sided stiffness in May 2000 and the veteran did not 
file a notice of disagreement.  At that time, review of post 
service private and VA treatment records in the late 1970s 
and early 1980s showed various complaints to include anxiety, 
depression, nervousness, dizziness, stiffness, and 
arrhythmias.  When the veteran underwent VA examination in 
1978, psychosomatic complaints were also noted.  Treatment 
records from this period of time include notations that the 
veteran alleged inservice head injury.  The diagnoses at the 
time of VA examination in 1981 included moderate anxiety and 
chronic brain syndrome, possibly due to drug abuse.  
Additional post service treatment records dated in the mid 
1980s show that the veteran had a myocardial infarction in 
1987 and underwent an angioplasty.  Documents from this 
period of time and into the mid 1990s reflect CAD and 
hypertension as well as organic and chronic brain syndrome.  
In 1996, mood disorder secondary to inservice head trauma (as 
reported by the veteran) was diagnosed by a VA physician.  

In May 2000, the RO denied service connection for a 
psychiatric disorder, claimed as anxiety with depressed mood, 
CAD, claimed as premature heartbeat, dizziness, and 
hypertension, and left-sided stiffness.  In addition to those 
records summarized above, the RO considered morning reports 
of the veteran's period of service and statements from 1978 
as provided by the veteran's mother and niece.  They attested 
to the fact that the veteran wrote home in 1956 relating that 
had injured his head, shoulder, and knee during service.  
They reported that problems associated with these injuries 
continued to plague him after discharge.  In a May 2000 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  He did not appeal this 
decision, and it became final.  38 U.S.C.A. § 7105(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2005).

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 2001, the veteran filed to reopen his claims for 
service connection for a psychiatric and cardiovascular 
disorder, as well as for left-sided stiffness.  The matter 
under consideration in this case is whether these conditions 
were incurred or aggravated during the veteran's active 
military service or diagnosed within a presumptive period 
thereafter, if applicable (e.g. CAD).  In order for the claim 
to be reopened, evidence must be presented, or secured, since 
the 2000 determination which is relevant to, and probative 
of, the matter(s) under consideration.  

The evidence associated with the claims file subsequent to 
the RO's May 2000 decision includes statements by the 
veteran, his son and his daughter, and a niece, duplicates of 
records previously considered, and additional postservice 
private and VA treatment records dated from the late 1970s 
through 2005.  

The private records added to the claims file dated in 1978 
and 1979 reflect treatment for complaints of anxiety, chest 
pain, and an ulcer.  VA records from 1980 show treatment for 
a frozen left shoulder which was resolving.  Additional VA 
records include reports of depression in 1984 and a 1986 
diagnosis of chronic brain syndrome.  In 1992, a VA 
computerized tomography (CT) scan of the head showed parietal 
cortical sulci atrophy without evidence of mass or evidence 
of intra or extra axial mass.  VA records from 1997 through 
2004 show a history of myocardial infraction and angioplasty 
in 1987, and continued treatment for CAD and hypertension.  
These records reflect a recent diagnosis of schizoaffective 
disorder with anxious features (2003) and show that the 
veteran recently underwent surgery for colon cancer (2005).  

Added to the record in 2002 were statements by the veteran's 
son and a niece.  He recalled that his father had psychiatric 
problems throughout his life.  The niece recalled that the 
veteran suffered from anxiety and dizziness from 1956 
forward.  In a 2003 statement, the veteran's sister attested 
that when the veteran was discharged from service he had 
various psychiatric problems as he was out of touch with 
reality for many years.  The veteran submitted additional 
statements in which he contended that his psychiatric and 
heart disorders and left-sided stiffness were of service 
origin.  A new contention not previously expounded on was 
that these conditions originated from an inservice head 
injury.  

While the veteran's statements are presumed to be true, see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), his 
statements in this case are repetitive of previous statements 
made which were previously considered by the RO in 2000, and 
are therefore not new.  While he had not expressly stated 
that these conditions resulted from an inservice head injury, 
the fact that he alleged that he injured his head, shoulder, 
and knee during service was known at the time of the 2000 
denial.  

Also known at the time of the 2000 denial was the VA 
physician's 1996 opinion that the veteran's mood disorder was 
associated with alleged inservice head trauma.  That opinion, 
without more, was obviously determined by the RO to be 
unconvincing to show that any psychiatric condition was 
related to inservice head trauma as it was based on the 
veteran's related history and not on actual clinical records.  
It is significant that the VA doctor's opinion as to history 
was based solely upon statements made by the veteran.  The 
Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant].  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Further, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. at 409.  The Court of Appeals 
for Veterans Claims has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical nexus opinion is inadequate when, as in this 
case, it is unsupported by any clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).

As to these issues, convincing and probative medical evidence 
is simply not of record which associates post service 
diagnoses of psychiatric conditions, CAD (or associated 
arrhythmias, hypertension, etc.), or left-sided stiffness, to 
include a frozen left shoulder, with any incident of service.  

Postservice records added to the claims file subsequent to 
the most recent denial in 2000 include private and VA 
treatment records dated from the late 1970s through 2005.  
However, the treatment records do not represent competent 
evidence that the veteran's psychiatric disorder, now 
diagnosed as schizoaffective disorder with anxious features, 
or his CAD and associated condition such as hypertension, or 
any post service problems with let-sided stiffness, to 
include a frozen left shoulder, were incurred or aggravated 
during service.  They simply show continued treatment for 
these conditions post service as was already reflected at the 
time of the 2000 denial.  Moreover, copies of treatment 
records which were submitted subsequent to the 2000 
determination do not represent new and material evidence as 
they were already considered in the previous denial.  This 
evidence is not new and material.  See Cox v. Brown, 5 Vet. 
App. 95 (1993).  

It is pointed out that the veteran and other family members 
who have submitted statement on his behalf are lay people 
without medical training or expertise, and are not qualified 
to offer opinions regarding diagnosis or etiology of medical 
conditions; as such, his or her opinions cannot constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  
Accordingly, in addition to not being new, the veteran's 
statements and annotations are not material to the issue.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).

For these reasons, the Board finds that the evidence 
submitted in support of service connection for a psychiatric 
disorder, CAD, and left-sided stiffness, is cumulative of 
evidence previously considered or does not bear directly and 
substantially upon the issues at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  The Board concludes that the evidence received 
since the May 2000 denial of service connection for these 
conditions is not new and material, and the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).  

Service Connection

The veteran contends that service connection is warranted for 
an ulcer and for residuals of head trauma.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as an ulcer 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309  (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

As noted before, it is unfortunate that the veteran's service 
medical reports (other than unenlightening morning reports) 
are unavailable.  The record does include post service 
private and VA treatment records from the late 1970s through 
2005, and these records document that the veteran has always 
maintained inservice injury to the head.  What is not shown, 
however, is clinical evidence of an ulcer, duodenal or 
peptic, both of which are noted in the post service records, 
that is of service origin, or a disorder of the head or 
brain, which has been attributed to the inservice head 
trauma.  The medical evidence of record does not reflect 
diagnosis of an ulcer until 1978, and organic brain syndrome 
is not initially shown until 1981.  Thus, there is a period 
of approximately 20 years from the date of separation from 
service and the diagnoses of either condition.  To conclude 
that either of these disabilities was related to service in 
any way would be pure speculation.  

Thus, the Board finds that the preponderance of the evidence 
is against a finding that the veteran has ulcers or residuals 
of head trauma attributable to his period of active duty.  
There is no clinical evidence of either until approximately 
20 years after service, and there is no objective medical 
evidence attributing post service ulcers or residuals of head 
trauma to his period of service.  While the service medical 
records are not before the Board, there are no post service 
treatment records that attest to any continuing treatment 
after service for any ulcers or residuals of head trauma for 
many, many years.  This fact does not support the veteran's 
contention that post service diagnoses of ulcers or organic 
brain syndrome are of service origin.  

Again, it is noted that the contentions as to etiology of 
these conditions as made by the veteran and others have been 
considered.  While, they are competent to report on that 
which they have personal knowledge, see Layno, supra, there 
is no evidence of record that the veteran has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit and Espiritu, supra.  




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, claimed as anxiety with depressed mood.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for CAD, claimed 
as premature heartbeat, dizziness, and hypertension.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for left-sided 
stiffness.  

Service connection for a duodenal ulcer is denied.  

Service connection for residuals of head trauma is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


